                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                             PORTLAND DIVISION


RI KY ROOFING & SHEET METAL, LLC,                     Case No. 6:17-cv-01592-MK
an Oregon limited liability company,                                     ORDER


            Plaintiff,

      vs.

DTL BUILDERS, INC., a Utah corporation,
And THE CINCINNATI INSURANCE
COMPANY, an Ohio surety

            Defendants.


DTL BUILDERS, INC., a Utah corporation,               Case No. 6:17-cv-01251-MK
                                                                         ORDER
            Plaintiff,

      vs.

RI KY ROOFING & SHEET METAL, LLC,
an Oregon limited liability company,

            Defendant.


AIKEN, Judge:

      Magistrate Judge Kasubhai filed his Findings and Recommendation ("F&R")

(doc. 90 in Case No. 6:17-cv-01251-MK; doc. 80 in Case No. 6:17-cv-01592-MK) on


Page 1 - OPINION AND ORDER
March 22, 2019. The matter is now before me. See 28 U.S.C. § 636(b); Fed. R. Civ.

P. 72. No objections have been timely filed. Although this relieves me ofmy

obligation to perform a de nova review, I retain the obligation to "make an informed,

final determination." Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th

Cir. 1983), overruled on other groztnds, United States v. Reyna-Tapia, 328 F.3d

1114, 1121-22 (9th Cir. 2003) (en bane). The Magistrates Act does not specify a

standard of review in cases where no objections are filed. Ray v. Astrzte, 2012 WL

1598239, *1 (D. Or. May 7, 2012). Following the recommendation of the Rules

Advisory Committee, I review the F&R for "clear error on the face of the record[.]"

Fed. R. Civ. P. 72 advisory committee's note (1983) (citing Campbell v. United

States District Court, 501 F.2d 196, 206 (9th Cir. 1974)); see also United States v.

Vann, 535 U.S. 55, 64 n.6 (2002) (stating that, "[i]n the absence of a clear legislative

mandate, the Advisory Committee Notes provide a reliable source of insight into the

meaning of' a federal rule). Having reviewed the file of this case, I find no clear

error.

         THEREFORE, IT IS HEREBY ORDERED that I adopt Judge Kasubhai's F&R

(doc. 90 in Case No. 6:l 7-cv-01251-MK; doc. 80 in Case No. 6:l 7-cv-01592-MK).
                     --fl~
                  I day of June 2019.
       Dated this _1__




                                     Ann Aiken
                             United States District Judge




Page 2 - OPINION AND ORDER
